Citation Nr: 0838920	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-07 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder other than PTSD 
has been received..  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1981, with subsequent service in the U.S. Naval Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from January and May 2004 rating decisions.  

In July 2003, the veteran filed a claim for service 
connection for PTSD with depression.  In the January 2004 
rating decision, the RO, inter alia, denied service 
connection for PTSD.  In February 2004, the veteran filed a 
notice of disagreement (NOD) with the denial of service 
connection for PTSD with depression.  In the May 2004 rating 
decision, the RO denied service connection for PTSD, noting 
that the February 2004 NOD was interpreted as a request to 
reopen his previously denied claim for service connection for 
a mental disorder, however, the RO found that there was no 
evidence of a diagnosis of PTSD, and, as such, the claim 
remained denied.  

A statement of the case (SOC) was issued in January 2006, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in January 2006.  
While the veteran checked the box on the Form 9 indicating 
that he was only appealing the issue of service connection 
for PTSD, in correspondence accompanying his substantive 
appeal, the veteran made clear that he was seeking service 
connection for PTSD and depression.  In the April 2008 
supplemental SOC (SSOC) the RO characterized the issue on 
appeal as service connection for an acquired psychiatric 
disorder to include PTSD, and continued denial of the claim.  

In characterizing the issues on appeal, the Board has 
considered the recent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Boggs v. 
Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, 
the Federal Circuit held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will 
be discussed below, the veteran was previously denied service 
connection for a nervous condition, most recently, in a June 
1999 rating decision.  Although the veteran stated that he 
was being treated for PTSD in an August 1992 request to 
reopen his claim for service connection for a nervous 
disorder, at the time of the June 1999 rating decision, there 
were no diagnoses of PTSD of record, although there were 
diagnoses of depression.  In July 2003, the veteran filed a 
claim for service connection for PTSD with depression, and in 
a July 2003 letter, the RO informed him that new and material 
evidence would be required to reopen his claim.  However, as 
there was no diagnosis of PTSD at the time of the previous 
final denial, the Board finds that the claim for service 
connection for PTSD filed in July 2003 is a new claim.  

Therefore, while the RO has continually addressed the 
veteran's claim as one issue (originally characterized by the 
RO as service connection for PTSD, and, later recharacterized 
as service connection for an acquired psychiatric disorder to 
include PTSD), in light of the fact that, in his claim, NOD, 
and statement submitted with his substantive appeal, the 
veteran has made clear that he is seeking service connection 
for PTSD and depression, and the RO, in the May 2004 rating 
decision and January 2006 SOC, considered the fact that 
service connection for a psychiatric disorder had previously 
been denied, the Board has characterized the matters on 
appeal as two separate issues, as reflected on the title 
page.  

As indicated above, the RO has addressed the claim for 
service connection on the merits.  However, regardless of the 
RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether 
new and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder other 
than PTSD.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claims on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim for service connection 
for a psychiatric disorder other than PTSD has been 
submitted, the Board has characterized this matter on appeal 
as set forth on the title page.  

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  On the date of the 
hearing, the veteran submitted medical articles regarding 
mental disorders and information regarding the VA examiner 
who had examined him in April 2008, along with a waiver of 
his right to have this evidence initially considered by the 
RO.  The Board accepts this evidence for inclusion in the 
record.  See 38 C.F.R. §§ 20.800,  20.1304 (2008). 

As a final preliminary matter, the Board notes that, in a VA 
Form 21-526 (Application for Compensation and Pension) 
received at the RO in December 2003, the veteran stated that 
he was claiming numerous disabilities, specifically, a head 
injury, psychological injury, memory loss, hearing loss, left 
middle finger injury, left wrist injury, neck injury, back 
injury, chest injury, stomach injury, skin reaction, ankle 
injury, foot injury, knee injury, shoulder injury, hip 
injury, and eye injury.  While the January 2004 rating 
decision denied the claim for an increased rating for the 
left middle finger, and claims for service connection for 
PTSD, lumbosacral strain, and cervical myositis, and the May 
2004 rating decision found that new and material evidence had 
not been submitted sufficient to reopen a claim for service 
connection for hearing loss, the remaining claims raised in 
the December 2003 Form 21-526 have not been addressed by the 
RO.  As there is no indication that the RO has yet addressed 
the claims for service connection for memory loss, a skin 
reaction, and head, left wrist, chest, stomach, ankle, foot, 
knee, shoulder, hip, and eye injuries, these matters are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.  



 
 FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Although the record includes a number of assessments and 
diagnoses of PTSD, the weight of the competent, probative 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD.  

3.  In a June 1999 rating decision, the RO denied the 
veteran's request to reopen his claim for service connection 
for a nervous condition; although notified of the denial in a 
June 1999 letter, the veteran did not initiate an appeal.  

4.  No new evidence associated with the claims file since the 
June 1999 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a psychiatric disorder other than 
PTSD, or raises a reasonable possibility of substantiating 
that claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008). 

2.  The June 1999 RO decision which found that new and 
material evidence had not been submitted adequate to reopen 
the claim for service connection for a nervous condition, 
claimed as depression, is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  As evidence received since the RO's June 1999 decision 
that is pertinent to the claim for service connection for a 
psychiatric disorder other than PTSD , is not new and 
material, the criteria for reopening the claim for service 
connection for a psychiatric disorder other than PTSD are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.
 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

As regards the claim for service connection for PTSD, in a 
December 2005 post-rating letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection for 
PTSD, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The December 2005 VCAA letter also 
requested that the veteran submit any pertinent evidence in 
his possession (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  Although this letter 
incorrectly informed the veteran that his claim for service 
connection for PTSD was previously denied in a rating 
decision of which he received notice in February 2004, and 
that he would need to submit new and material evidence in 
order to reopen his claim, the Board notes that this letter 
provided correct notice regarding the information and 
evidence required to substantiate the claim for service 
connection on the merits.  As such, and in light of the 
Board's characterization of the claim for service connection 
for PTSD, the veteran is not prejudiced by the error in the 
December 2005 notice.  

As regards the request to reopen the claim for service 
connection for a psychiatric disorder other than PTSD, the 
Board notes that, in a July 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate his request to reopen 
the claim for service connection for depression, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The July 2003 letter informed the veteran 
that his claim for service connection for depression was 
denied in May 1982, January 1993, and in June 1999, and that 
new and material evidence would be required to reopen the 
claim.  The letter explained what constitutes new and 
material evidence, and informed him of the type of evidence 
needed to establish each element of the underlying claim for 
service connection.  As will be discussed below, at the time 
of the prior final denial, there was no evidence of a nexus 
between the veteran's diagnosed nervous condition and 
service.  As the July 2003 letter provided notice regarding 
the information and evidence necessary to substantiate the 
underlying claim for service connection, including the 
requirement of a nexus between the current disability and an 
injury, disease or event in service, this notice went to the 
basis for the previous denial.  

A March 2006 letter provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the foregoing notice, and opportunity for the 
veteran to respond, the April 2008 SSOC reflects 
readjudication of the claims (at that time, characterized as 
one claim).  Hence, the veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service VA medical 
records and private medical records, Social Security 
Administration (SSA) records, and the report of an April 2008 
VA examination.  Also of record and considered in connection 
with the claim is the transcript of the September 2008 Board 
hearing, as well as various statements provided by the 
veteran, and by his representative, on his behalf.  The Board 
also finds that no further development of either claim is 
warranted.

In this regard, the  Board notes that the veteran has 
reported pertinent treatment from several private physicians, 
and numerous records of private medical treatment pertinent 
to the claims on appeal have been associated with the claims 
file.  In a July 2003 VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA)) the veteran indicated that he received 
treatment from a number of health care providers, including 
Dr. Banta, on September 15, 1992, which revealed that his 
PTSD with depression had gotten worse.  This record of 
treatment has not been associated with the claims file, 
however, as will be discussed below, the request to reopen 
the claim for a psychiatric disorder other than PTSD is being 
denied because no new and material evidence (in this case, 
evidence indicating a nexus between a current psychiatric 
disorder and service) has been received.  

As the veteran's own characterization of the evidence on the 
VA Form 21-4142 reflects that the record of treatment relates 
to the severity of his psychiatric condition, and there is no 
indication that this record of treatment would include any 
opinion regarding a nexus between depression and service-the 
basis for the prior final denial-a remand to obtain this 
record would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 56 (1991).  Moreover, this record is also 
not pertinent to the claim for service connection for PTSD, 
which, as discussed further below, is being denied because 
the weight of the competent evidence is against a current 
diagnosis of PTSD.  Even if the September 1992 record of 
private treatment did include a diagnosis of PTSD, a 
successful service connection claim requires evidence of 
current disability at the time of claim, as opposed to some 
time in the past. Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  Any diagnosis of PTSD over ten years before the 
veteran filed his claim for service connection would not 
constitute a current disability.  

In a list of treatment locations received in October 1994, 
the veteran reported that he was treated for depression and 
mental problems at Good Samaritan Hospital in 1992.  Records 
of treatment from this facility have not been associated with 
the claims file, however, VA is only obligated to obtain 
records that are adequately identified and for which 
necessary releases have been received.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran submitted a VA Form 21-4142 
on the same date that he submitted the list of treatment 
locations, however, he did not list any facilities on that 
form.  Significantly, the veteran did not list Good Samaritan 
Hospital on his July 2003 Form 21-4142 (which included 26 
facilities where he reported treatment indicating that his 
PTSD and depression had worsened).  

In any event, the Board finds that all pertinent medical 
records have been associated with the claims file, as, in 
December 2005, the veteran indicated that he had no other 
information or evidence to submit, and, during the September 
2008 hearing, the veteran's representative indicated that 
everything was in the records, adding that the veteran had a 
rather extensive record.  

The Board also notes that, during the September 2008 hearing, 
the veteran testified that he was being treated for his 
mental condition at the Gainesville VA Medical Center (VAMC).  
Records from the Gainesville VAMC were printed on March 7, 
2008 and associated with the claims file.  The veteran did 
not report that he has received any mental health treatment 
at this facility more recently than March 7, 2008.  Moreover, 
while the April 2008 VA examiner noted that the veteran was 
receiving current treatment for a mental disorder, she 
clarified that this treatment was medication, and noted that 
he was not receiving group therapy or individual 
psychotherapy.  Based on the foregoing, the Board finds that 
all pertinent records of VA treatment have been obtained.  

The Board has considered the assertion, made by the veteran 
and his representative, that the April 2008 VA examination 
was inadequate.  [Parenthetically, the Board notes that, 
under 38 C.F.R. § 3.159(c)(4)(iii) VA will provide a medical 
examination only if new and material evidence is presented or 
secured in a claim to reopen a finally adjudicated claim, 
thus, as noted above and discussed more fully below, as new 
and material evidence has not been received to reopen the 
claim for service connection for a psychiatric disorder other 
than PTSD, the criteria for a VA examination regarding that 
claim are not met.]  

In a statement received in April 2008, the veteran asserted 
that the examiner did not allow him to tell her about all of 
his medical and mental conditions, and incorrectly noted that 
his mother had a mental disorder.  During the September 2008 
hearing, the veteran's representative argued that the VA 
examiner was not qualified, and he submitted records 
reflecting that her license as a mental health counselor had 
expired, and stated that, while she was currently a 
psychologist, the veteran should have been examined by a 
Board certified clinical psychologist.  Despite these 
assertions, the Board finds that the report of the April 2008 
VA examination reflects that the examiner reviewed both the 
medical records and claims file, and provided a thorough 
examination of the veteran.  As the examination report and 
the license information submitted by the veteran's 
representative reflect, the examiner is a psychologist, and, 
as such, possesses the requisite expertise to provide an 
opinion regarding the veteran's claim for service connection 
for PTSD.  Regarding the veteran's assertion that his mother 
does not have a mental disorder, the Board notes that the 
claim for service connection for PTSD turns on whether there 
is a diagnosis of PTSD, not whether the veteran's mother has 
a mental disorder.  Based on the foregoing, the Board finds 
that this examination, and the opinions therein, are adequate 
for adjudication purposes.  

Based on the foregoing, the Board finds that no further RO 
action on these claims, prior to appellate consideration, is 
required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claims on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.   
38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).  

Considering the claim for service connection in light of the 
above,  the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the first 
criterion for a grant of service connection for PTSD is not 
met.

The pertinent evidence of record includes the veteran's 
service treatment records, which include no findings or 
diagnosis of PTSD.  Records of VA treatment do include 
diagnoses of and treatment for PTSD.  In this regard, during 
VA treatment in February 2005, the veteran described PTSD and 
flashbacks relating to a fall from a ladder on a boat and 
being hit by an automobile.  A May 2005 record of treatment 
notes that the veteran gave a history of falling from the 
second deck to the first deck of his ship while in service, 
sustaining injuries to his head after which he was placed on 
shore duty, during which time he was involved in a motor 
vehicle accident.  The veteran stated that he had experienced 
nightmares, flashbacks, insomnia, avoidance, depression, 
tearful episodes, hallucinations, and delusions since those 
accidents.  The psychiatrist examined the veteran and the 
diagnoses were schizoaffective disorder and PTSD.  The 
veteran was afforded a psychiatric evaluation in August 2007.  
The Axis I diagnosis was that the records indicated 
schizophrenia, schizoaffective disorder, psychosis not 
otherwise specified, depression, dysthymia, PTSD, 
malingering, and cluster A/B/C traits.  The diagnoses 
following psychiatric treatment in November 2007 were PTSD, 
schizophrenia.  

A May 2004 record of private treatment reflects that the 
veteran presented for medication refill, and the assessment 
was depression/PTSD.  The veteran underwent a private 
psychiatric evaluation in March 2005.  The psychiatrist noted 
that the veteran presented with signs of depression and past 
trauma, and he reported a history of problems related to a 
seven deck fall (in a February 2006 statement, the veteran 
indicated that this was misreported, as he fell to the second 
deck).  The psychiatrist noted that the veteran appeared to 
be embellishing his complaints.  The Axis I diagnoses were 
major depressive disorder, recurrent, severe, without 
psychotic features, by history, and PTSD due to the fall, by 
history.   

The veteran was afforded a VA mental disorders examination in 
April 2008.  The examiner indicated that she had reviewed 
both the claims file and the veteran's medical records.  On 
examination, the veteran was clean and appropriately dressed, 
with unremarkable psychomotor activity and spontaneous 
speech.  He was cooperative and friendly, with appropriate 
affect.  Mood was dysphoric, thought process was 
circumstantial, and the veteran was preoccupied with one or 
two topics.  There were no delusions, but the veteran 
described auditory hallucinations.  The examiner noted that 
the veteran was a vague and unreliable historian, stating 
that, while he reported auditory hallucinations, he did not 
appear to be responding to internal stimuli.  The Axis I 
diagnosis was schizophrenia.  The examiner opined that there 
was no objective evidence that the veteran's current mental 
disorder had its onset in service, or was related to his in-
service diagnosis of depersonalization and hypochondriasis.  
In providing a rationale for this opinion, she noted that the 
veteran's present complaints of anxiety, PTSD, and depression 
were vague and unreliable, and a PTSD worksheet was not 
indicated.  In this regard, the examiner noted that there was 
substantial evidence in the claims file of attempts to 
malinger in order to maintain benefits.  She added that 
diagnoses of PTSD in the recent medical records were not 
substantiated by testing and objective data, and the 
veteran's self-report of symptoms of PTSD were not reliable.  

The Board notes that the medical evidence of record contains 
conflicting evidence on the question of whether the veteran 
actually meets the diagnostic criteria for PTSD.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board acknowledges that recent records of VA treatment, 
the record of private treatment from May 2004, and the March 
2005 psychiatric evaluation all indicate that the veteran has 
a diagnosis of PTSD, however, such diagnoses are of limited 
probative value.  In this regard, none of these records 
reflects that the claims file was reviewed.  In addition, 
while the May 2005 record of VA treatment includes the 
veteran's description of his in-service injuries, the 
physician did not attribute the diagnosis of PTSD to these 
injuries.  Further, while the March 2005 psychiatric 
evaluation included a diagnosis of PTSD due to the reported 
fall, this diagnosis was only by history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional). 
   
Hence, as the medical records that reflect diagnoses of PTSD 
were not based on review of the entire claims file and, in 
some cases, did not even include the description of a claimed 
stressor, the Board finds that this medical evidence is not 
probative evidence on the question of whether the veteran 
actually meets the diagnostic criteria for PTSD.  

By contrast, the Board finds probative the opinion of the 
April 2008 VA examiner, who did not diagnose PTSD, but, 
rather indicated that a PTSD worksheet was not indicated, and 
described the veteran's complaints of PTSD as vague and 
unreliable.  The Board notes that the examiner rendered this 
opinion after thoroughly reviewing the claims file and 
medical records and examining the veteran.  Moreover, the 
examiner specifically discussed the recent diagnoses of PTSD 
in the medical records, noting that these diagnoses were not 
supported by testing and objective data.  The examiner also 
noted that there was substantial evidence of the veteran's 
attempts to malinger to obtain benefits.  The Board notes 
that this conclusion is supported by the records of VA 
treatment.  In this regard, the Axis I diagnosis during VA 
treatment in February 2005 was dysthymia, e/f malingering, 
patient wants service connection for PTSD.  In March 2005, a 
VA psychiatrist diagnosed psychosis, not otherwise specified, 
and rule out PTSD (partial syndrome).  The psychiatrist 
stated that the veteran's symptoms were not typical of PTSD 
or any other syndrome, and stated that he would order 
psychological testing to clarify the diagnosis.  However, 
later in the same day, three VA physicians discussed the 
case, and the psychiatrist who treated the veteran earlier in 
the day described suspicion that he was looking for 
compensation regarding PTSD.  The Axis I diagnosis was 
malingering.  

Based on the foregoing, the Board finds that the most 
probative medical evidence to address whether the veteran, in 
fact, meets the diagnostic criteria for PTSD according to 
DSM-IV, the medical opinion rendered by the April 2008 VA 
examiner, weighs against the claim.  In this regard, this 
opinion was rendered following review of the claims file and 
medical records and examination of the veteran, and the 
examiner addressed the recent diagnoses of PTSD in the claims 
file.  

As the preponderance of the competent evidence establishes 
that the first, essential criterion for service connection 
for PTSD-medical diagnosis of the condition in accordance 
with the diagnostic criteria for the condition-is not met, 
service connection for PTSD cannot be established, and the 
Board need not address the remaining criteria for service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).  


In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the claim.  
In particular, the Board notes that, during the September 
2008 hearing, the veteran's representative argued that 
malingering is a symptom of the veteran's hypochondriasis 
(diagnosed in service) and the veteran reported that he was 
diagnosed with PTSD.  However, as the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter, such as whether the veteran's 
symptoms meet the diagnostic criteria for PTSD in accordance 
with DSM-IV.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

The  Board also has considered the veteran's argument, made 
in the statement submitted with his January 2006 substantive 
appeal that, if VA did not grant service connection for PTSD, 
it would be "overriding the Social Security 
Administration."  However, VA is not bound by the findings 
of other agencies, including SSA.  See Collier v. Derwinski¸ 
1 Vet. App. 413 (1991).  Therefore, despite the fact that 
some medical records considered in the veteran's claim for 
SSA benefits include diagnoses of PTSD, any SSA decision 
regarding disability benefits based on those diagnoses is not 
binding on VA.  

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Petition to Reopen
In a May 1982 rating decision, the RO initially denied 
service connection a nervous condition, finding that this was 
constitutional or developmental abnormality.  A January 1993 
rating decision found that new and material evidence had not 
been submitted sufficient to reopen the claim, as the 
veteran's nervous condition, schizophrenia, rule out 
psychotic depression, was not diagnosed within a year after 
separation from service.  A December 1994 rating decision, 
inter alia, found that new and material evidence had not been 
submitted, as there was no indication of treatment in service 
or a medical opinion relating the veteran's condition to 
service.  The June 1999 rating decision found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a nervous condition, claimed as 
depression.  

The pertinent evidence of record at the time of the June 1999 
rating decision included the veteran's service treatment 
records, which include a December 1980 psychiatric 
evaluation.  The veteran was referred for evaluation because 
of persistent chronic aches and pains following a motor 
vehicle accident, despite lack of medical evidence suggestive 
of organic pathology.  The impression was depersonalization 
disorder (one of the dissociative disorders) and 
hypochondriasis (one of the somatoform disorders).  
Psychiatric evaluation was not conducted on separation 
examination in May 1981, however, psychiatric evaluation was 
normal on the veteran's October 1982 U.S. Naval Reserve 
enlistment examination.  

Records of VA treatment dated from July 1992 to July 1998 
reflect numerous diagnoses of psychiatric disorders, 
including organic delusional disorder, dysthymia, major 
depression, schizophrenia, and schizoaffective disorder, 
however, none of these records includes a medical opinion 
relating any of these psychiatric disorders to the veteran's 
service, to include his diagnoses of depersonalization 
disorder and hypochondriasis.  The veteran was afforded a 
private psychological evaluation in January 1994.  Following 
examination and psychological testing, the examiner indicated 
that, while it was possible that the veteran was schizo-
affective, it was her opinion that the diagnosis of paranoid 
schizophrenia was most accurate.  The Axis I diagnoses were 
schizophrenia, paranoid type, and major depression, 
recurrent, severe.  While the examiner considered the 
veteran's report that he began feeling "confused in the 
Navy" and opined that it was likely that his difficulties 
were of a chronic nature, she did not provide a specific 
opinion regarding etiology of the diagnosed conditions.    

Although notified of the RO's June 1999 denial in a June 1999 
letter. the veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The veteran sought to reopen his previously denied claim in 
July 2003.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
June 1999 rating decision, which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a nervous condition (claimed as 
depression).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

At the time of the June 1999 rating decision, there were 
numerous diagnoses of psychiatric disorders other than PTSD, 
however, there was no medical evidence of a nexus between any 
of these disorders and service.  

Likewise, the medical evidence associated with the claims 
file since the June 1999 rating decision reflects diagnoses 
of and treatment for numerous psychiatric disorders other 
than PTSD, including depression, bipolar disorder, 
schizophrenia, psychosis, not otherwise specified, 
schizoaffective disorder, dysthymia, major depressive 
disorder, psychotic disorder, not otherwise specified, and 
adjustment disorder.  Again, however,  none of this evidence 
includes an opinion that any current psychiatric disorder 
other than PTSD is related to service, to include his in-
service diagnoses of depersonalization disorder and 
hypochondriasis.  

In fact, on VA examination in April 2008, the examiner, who 
reviewed the claims file and the medical record, examined the 
veteran, and rendered an Axis I diagnosis of schizophrenia, 
specifically opined that there was no objective evidence that 
the veteran's current mental disorder had its onset in 
service or was related to the veteran's in-service diagnosis 
of depersonalization disorder and hypochondriasis.  She went 
on to provide a rationale for her opinion, stating that there 
was no objective evidence of a chronic condition of 
depersonalization disorder or hypochondriasis after the 
veteran's discharge from service, and his present complaints 
were vague and unreliable.  

The only other pertinent evidence associated with the claims 
file since the prior denial consists of the veteran's and his 
representative's assertions that he has a current psychiatric 
disorder that is related to service, including those made 
during the September 2008 hearing.  However, the Board 
emphasizes, as indicated above, the Board emphasizes that, as 
laypersons without the appropriate medical training or 
expertise, neither the veteran nor his representative is 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain, 11 Vet. App. at 127 (1998).  Accordingly, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Significantly, in 
this case, there simply is no objective evidence to support 
the lay assertions.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a psychiatric disorder other than PTSD has not 
been received.  As such, the requirements for reopening the 
claim are not met, and the June 1999 denial of the claim 
remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim for service connection 
for a psychiatric disorder other than PTSD, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  


ORDER

Service connection for PTSD is denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
psychiatric disorder other than PTSD, is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


